REAL ESTATE SALE AGREEMENT

(Cooper Street Plaza, Arlington, Texas)

THIS AGREEMENT is made as of the 20th day of March, 2012, between HARTMAN SHORT
TERM INCOME PROPERTIES XX, INC., a Maryland corporation (referred to herein as
“Buyer”), and REGENCY CENTERS, L.P., a Delaware limited partnership (referred to
herein as “Seller”).

Background

Buyer wishes to purchase the Seller’s interest in the following shopping center
in Texas, identified as:

Center

City

County

Cooper Street Plaza

Arlington

Tarrant




Seller wishes to sell the Seller’s interest in said shopping center to Buyer;

In consideration of the mutual agreements herein, and for other good and
valuable consideration, the receipt of which is hereby acknowledged, Seller
agrees to sell to Buyer and Buyer agrees to purchase the Seller’s interest in
said shopping center, subject to the following terms and conditions:

 1.  DEFINITIONS

As used in this Agreement, the following terms shall have the following
meanings:

1.1

Agreement means this Real Estate Sale Agreement, which shall supercede all prior
agreements and understandings between Buyer and Seller concerning the sale and
purchase of the Seller’s interest in the shopping center.

1.2

Broker means CB Richard Ellis, a licensed Texas real estate broker, whose
address is 2100 McKinney Ave, Suite 700, Dallas, Texas 75201, the responsible
broker being Chris Cozby.

1.3

Closing means generally the execution and delivery of those documents and funds
necessary to effect the sale of the Seller’s interest in the shopping center to
Buyer.

1.4

Closing Date means the date on which the Closing occurs.

1.5

Contracts mean all service contracts and similar agreements concerning the
furnishing of goods and services to Seller with respect to the Property.





1







--------------------------------------------------------------------------------



1.6

Earnest Money Deposit means the deposit delivered by Buyer to Escrow Agent under
Section 2.2 of this Agreement, together with the earnings thereon, if any.

1.7

Effective Date means the business day on which the last of the Buyer and Seller
has executed this Agreement.

1.8

Environmental Law means any current legal requirement in effect at the Closing
Date pertaining to (a) the protection of health, safety, and the indoor or
outdoor environment, (b) the conservation, management, protection or use of
natural resources and wildlife, (c) the protection or use of source water and
groundwater, (d) the management, manufacture, possession, presence, use,
generation, transportation, treatment, storage, disposal, release, threatened
release, abatement, removal, remediation or handling of, or exposure to, any
Hazardous Material or (e) pollution (including any release to air, land, surface
water, and groundwater); and includes, without limitation, the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended by
the Superfund Amendments and Reauthorization Act of 1986, 42 USC 9601 et seq.,
Solid Waste Disposal Act, as amended by the Resource Conservation Act of 1976
and Hazardous and Solid Waste Amendments of 1984, 42 USC 6901 et seq., Federal
Water Pollution Control Act, as amended by the Clean Water Act of 1977, 33 USC
1251 et seq., Clean Air Act of 1966, as amended, 42 USC 7401 et seq., Toxic
Substances Control Act of 1976, 15 USC 2601 et seq., Hazardous Materials
Transportation Act, 49 USC App. 1801, Occupational Safety and Health Act of
1970, as amended, 29 USC 651 et seq., Oil Pollution Act of 1990, 33 USC 2701 et
seq., Emergency Planning and Community Right-to-Know Act of 1986, 42 USC App.
11001 et seq., National Environmental Policy Act of 1969, 42 USC 4321 et seq.,
Safe Drinking Water Act of 1974, as amended by 42 USC 300(f) et seq., and any
similar, implementing or successor law, any amendment, rule, regulation, order
or directive, issued thereunder.

1.9

Escrow Agent means the firm identified as the Escrow Agent in Section 10.2 of
this Agreement.

1.10

Hazardous Material means petroleum, petroleum products, dry cleaning solvents
and other hazardous or toxic substances as defined in or regulated by any
Environmental Law in effect at the pertinent date or dates.

1.11

Improvements means all buildings, structures or other improvements owned by
Seller, (but not those, if any, owned by tenants) situated on the Real Property,
if any.

1.12

Inspection Period means the period of time which begins on the Effective Date
and ends at 6:00 p.m. CDT on the thirtieth (30th) day after the Effective Date.





2







--------------------------------------------------------------------------------



1.13

Leases mean all leases and other occupancy agreements permitting persons to
lease or occupy any portion of the Real Property and Improvements, including but
not limited to certain ground lease by and between Seller and Home Depot U.S.A.
Inc. (the “Home Depot Ground Lease”).

1.14

Materials means all plans, drawings, specifications, soil test reports,
environmental assessments and similar documents concerning the Real Property
and/or Improvements which are in Seller’s possession.

1.15

Permitted Exceptions means only the following interests, liens and encumbrances:

(a)

Liens for ad valorem taxes not payable on or before Closing;

(b)

The exceptions noted with respect to the Real Property and Improvements in the
Existing Title Policy and on the Existing Survey;

(c)

The Leases; and

(d)

Covenants, restrictions, easements and other matters of record;

it being understood, however, that Buyer shall have the Inspection Period within
which to determine whether any such item will materially and adversely affect
Buyer’s contemplated use of the Property.

1.16

Personal Property means all (a) sprinkler, plumbing, heating, air-conditioning,
electric power or lighting, incinerating, ventilating and cooling systems, with
each of their respective appurtenant furnaces, boilers, engines, motors,
dynamos, radiators, pipes, wiring and other apparatus, equipment and fixtures,
elevators, partitions, fire prevention and extinguishing systems owned by
Seller, located in or on the Improvements, (b) the Materials, (c) other tangible
personal property used in connection with the ownership  or operation of the
Improvements, provided the same are now owned or are acquired by Seller, prior
to the Closing, and (d) all trade names, franchises, licenses, permits,
easements, development rights and approvals, deposits, credits, air and water
rights, construction and product warranties, the Leases (including all security
deposits and guarantees given with respect thereto), Contracts and Materials,
and all other intangibles owned by or for the benefit of Seller in connection
with the shopping center.  The previous provisions to the contrary
notwithstanding, the term Personal Property shall specifically exclude oil, gas,
petroleum and mineral interests and related royalties and all entrance, exit and
leasing signs referencing “Regency”, “Regency Centers” or affiliated entities.

1.17

Property means collectively the Real Property, the Improvements and the Personal
Property.  





3







--------------------------------------------------------------------------------



1.18

Purchase Price means the consideration agreed to be paid by Buyer for the
purchase of the Seller’s interest in the shopping center as set forth in Section
2.1 (subject to pro-rations and adjustments as provided herein).

1.19

Real Property means the lands and easements more particularly described in the
existing title policy with respect to the overall shopping center which is
identified in Exhibit 1.19(a) hereof (the “Existing Title Policy”), less and
except any and all property contained in Lot 10-A which was previously conveyed
by the Seller, and further described as all of Lot 9A-1 and part of Lot 9-B-1.
 It is specifically acknowledged by Buyer that the portion of Lot 9-B-1
belonging to Home Depot and Lot 10-A containing the Cooper Eye Doctor building
and parking fields are specifically excluded from the transaction contemplated
by this Agreement, except for the rights retained by Seller in Lot 10-A.  The
foregoing parcel descriptions shall refer to the parcels set forth in that
certain replat attached hereto as Exhibit 1.19(b).

1.20

Rent Roll means the Leases enumerated with respect to the Real Property and
Improvements, as listed on Exhibit 1.20 of this Agreement, identifying with
particularity the space leased by each tenant, the square footage and applicable
rent, common area maintenance, tax and other reimbursements, and similar
information concerning each of the Leases, together with a separate certificate
setting forth security deposits held.

1.21

Seller Financial Statements means the statements of income and expense prepared
by Seller for the Property, as of and for the two (2) calendar years next
preceding the date of this Agreement and all monthly and quarterly reports of
income and expense prepared by Seller for the Property for any such period
beginning after the latest of such calendar years, and ending prior to Closing.

1.22

Survey means a map of a staked survey of the Real Property and Improvements
prepared by the surveyor who prepared the existing survey for the shopping
center identified on Exhibit 1.22 attached hereto (“Existing Survey”), such
Survey to comply with the ALTA/ACSM Survey Requirements 2011 for ALTA/ACSM land
title surveys jointly established and adopted in 2011, by the American Land
Title Association, American Congress on Surveying and Mapping, and the National
Society of Professional Surveyors, including optional items 1, 2, 3, 4, 6, 7, 8,
9, 10 and 11 of Table “A” thereof, which meets the accuracy standards (as
adopted by ALTA and ACSM and in effect on the date of the Survey), or a state
standard which is comparable to the foregoing ALTA/ACSM standard.  The Survey
shall be certified to Buyer, Seller, and the Title Company.  The Existing Survey
has been or will be delivered to Buyer.

1.23

Tenant Estoppel Letter means a letter or other certificate from a tenant
certifying as to certain matters regarding such tenant’s Lease, in substantially
the same form as Exhibit 1.23 of this Agreement, or in the case of national or
regional “credit” tenants, the form customarily used by such tenant.  In





4







--------------------------------------------------------------------------------

any case, the form of Tenant Estoppel Letter which the particular tenant is
obligated to give under its lease shall be deemed acceptable, notwithstanding
any other requirement of this Agreement.

1.24

Title Company means the Plano, Texas office of Benchmark Title Services, as
agent for Chicago Title Insurance Company.

1.25

Title Insurance means a Texas promulgated form of owner’s policy of title
insurance in the amount of the Purchase Price insuring marketable fee simple
title to the Real Property in Buyer, subject only to the Permitted Exceptions,
issued by the Title Company.  Should Buyer or Buyer’s lender require special
endorsements to any policy, the cost of such endorsement(s) shall be borne by
Buyer.

1.26

Title Insurance Commitment means a preliminary title report whereby the Title
Company agrees to issue the Title Insurance to Buyer, together with copies of
all instruments which are exceptions noted therein or conditions to be
satisfied.

 2.  PURCHASE PRICE AND PAYMENT

2.1

Purchase Price; Payment.  The total Purchase Price for the Property (subject to
adjustment as provided herein) shall be $10,800,000.00.  The Purchase Price
shall be payable via wire transfer, before 2:00 P.M. CDT on the date of Closing.

2.2

Earnest Money Deposit.  An earnest money deposit in the amount of $100,000.00
shall be deposited with Escrow Agent by Buyer within three (3) business days
after the Effective Date.  This Agreement may be terminated by Seller by notice
to Buyer if the said deposit is not delivered to Escrow Agent by such deadline.
 All deposits made as earnest money, together with the earnings thereon, shall
be deemed included within the meaning of the term Earnest Money Deposit for all
purposes.  The Earnest Money Deposit shall be held as specifically provided in
this Agreement and shall be applied to the Purchase Price at Closing.  After the
conclusion of the Inspection Period the Earnest Money Deposit shall not be
refundable except upon terms otherwise expressly set forth herein.

2.3

Tax Pro-rations.  Ad valorem taxes and assessments shall be prorated at Closing
as of 11:59 p.m. of the day preceding the Closing Date, based upon the highest
discounted rate for ad valorem taxes for the year of closing.  If the amount of
the taxes for the year of closing are not available on the Closing Date, such
taxes will be prorated based upon the highest discounted rate for the
immediately preceding calendar year.  The Buyer hereby acknowledges that the ad
valorem taxes and assessments for the portion of the Property subject to the
Home Depot Ground Lease are paid directly by Home Depot and there shall be no
proration of such taxes at Closing.  If applicable, Buyer shall pay the Closing
year taxes on the date necessary to obtain the highest discounted rate
available.  On or





5







--------------------------------------------------------------------------------

before December 31, 2013, the Buyer and Seller shall re-prorate all ad valorem
taxes and assessments, whereupon Seller shall pay to Buyer or Buyer shall pay to
Seller, as the case may be, all monies owed thereby.

2.4

Other Pro-rations.  Other matters of income and expense, if any, and other items
customarily prorated in transactions of this kind shall be prorated as of 11:59
p.m. of the day preceding the Closing Date.  In the event the Seller incurs
additional charges for services provided for the period after Closing under
Service Contracts assumed by the Buyer, the Seller shall be permitted to reduce
such amounts from any Rents collected by Seller after Closing which are
attributable to periods occurring on or after the Closing Date.

2.5

Further Adjustments to the Purchase Price.  The Purchase Price shall be further
adjusted by subtracting the amount of security deposits, prepaid rents from and
credit balances of tenants under the Leases.  The previous provisions to the
contrary notwithstanding, any estimated overpayment or underpayment of CAM, Tax
or Insurance charges by Tenants for the year of closing shall be reconciled in
accordance with paragraph 2.6 below, and there shall be no credit given against
the Purchase Price for any estimated overpayment by Tenants.  Any rents,
percentage rents or tenant reimbursements paid by tenants after the Closing Date
but applicable to periods prior to the Closing Date shall be remitted to Seller
by Buyer within thirty (30) days after receipt.  Buyer shall undertake to
collect delinquencies in the ordinary course of its business, but shall have no
obligation to institute any litigation.  Seller may separately institute
litigation for sums due it from tenants, but shall not attempt to evict any
tenant.  Should Buyer collect any delinquent rents or other sums which cover
periods prior to the Closing Date and for which Seller received no proration or
credit, Buyer shall remit same to Seller within thirty (30) days after receipt.
 Buyer will not interfere in Seller’s efforts to collect sums due it prior to
the Closing.  Seller will remit to Buyer within thirty (30) days after receipt
any rents, percentage rents or tenant reimbursements received by Seller after
Closing which are attributable to periods occurring on or after the Closing
Date, subject to the right of offset set forth in Section 2.4 above.  Rents not
collected as of the Closing Date shall not be prorated at the time of Closing.

2.6

Post Closing Reconciliation: Seller shall provide to Buyer on or before March 31
of the year following the year of Closing a final reconciliation of CAM, Tax and
Insurance charges that accrued during Seller’s period of ownership, including an
analysis of any sums due by each Tenant to Seller.  Buyer agrees not to seek
recovery of any CAM, Tax or Insurance charges from Tenants, whether the same are
due to Seller or Buyer, until after receipt of such reconciliation from Seller
and further agrees that, after receipt of the reconciliation from Seller, Buyer,
as the new landlord, shall request from each Tenant, as applicable, payment of
all such sums, including the sums due to Seller and Buyer, in a single request.
 

2.7

Closing Costs.





6







--------------------------------------------------------------------------------



(a)

Seller shall pay:

(1)

The costs, if any, of satisfying any liens, curing title defects and recording
any curative title documents;

(2)

One-half (1/2) of the escrow fees or closing service fees, if any;

(3)

The costs of Title Insurance;

(4)

The brokerage commission payable to Broker incurred in connection with the sale
of the Property to Buyer, if and when this transaction closes, in accordance
with a separate written agreement between Broker and Seller;

(5)

Seller’s attorneys’ fees relating to the sale of the Property; and

(6)

If and when Closing occurs, the costs of the new Survey, not to exceed
$7,000.00.

(b)

Buyer shall pay:

(1)

The costs of Buyer’s due diligence investigations;

(2)

One-half (1/2) of the escrow fees or closing service fees, if any;

(3)

The costs of the Phase I environmental site assessment to be obtained by Buyer,
if any;

(4)

Transfer taxes imposed upon the transactions contemplated hereby;

(5)

The costs of the new Survey to the extent such costs exceed the $7,000.00 to be
paid by Seller if and when Closing occurs;

(6)

The costs, fees and taxes attributable to Buyer’s financing, if any;

(7)

The costs of recording the closing documents to be recorded; and

(8)

Buyer’s attorneys’ fees.





7







--------------------------------------------------------------------------------

 3.  INSPECTION PERIOD AND CLOSING

3.1

Inspection Period.  Buyer shall have the Inspection Period within which to
physically inspect the Property and conduct its due diligence related thereto.
 Buyer and Buyer’s officers, employees, consultants, attorneys and other
authorized representatives shall have the right to reasonable access to the
Property and to all records of Seller related thereto (including without
limitation title information, property leasing files, maintenance surveys,
environmental assessment reports and other information concerning the condition
of the Property), at reasonable times during the Inspection Period, for the
purpose of inspecting the Property, taking soil and ground water samples,
conducting Hazardous Materials inspections, tests and assessments, reviewing the
books and records of Seller concerning the Property, evaluating the leasing and
physical condition of the Property, conducting tenant interviews and otherwise
conducting its due diligence review.  The previous provision to the contrary
notwithstanding, the Buyer shall give Seller two (2) days prior written notice
prior to conducting any intrusive environmental testing or sampling on the
Property, which notice shall be accompanied by a detailed description of the
contemplated work and a map indicating the location of the testing.  Such
testing shall be conducted in such a way as to minimize interference with the
business operations of the Tenants.  Seller shall give Buyer any authorizations
which may be required by Buyer in order to gain access to records or other
information pertaining to the Property or the use thereof maintained by any
third party, governmental or quasi-governmental authorities or organizations.
 Buyer hereby agrees to indemnify and hold Seller harmless from any damages,
liabilities or claims for property damage or personal injury and mechanics liens
caused by or arising from Buyer and its agents and contractors in the conduct of
such inspections and investigations.  Prior to any entry upon any Property by
Buyer or any officer, employee, agent, consultant or contractor of Buyer, Buyer
shall provide Seller with an insurance certificate reflecting commercial general
liability insurance coverage of not less than $1,000,000.00, with excess
liability coverage of not less than $2,000,000.00, and naming Seller as an
additional insured.  Buyer’s indemnity and insurance obligations shall survive
the Closing or early termination hereof.  Seller shall cooperate with and assist
Buyer in making such inspections, interviews and reviews.  Buyer agrees that it
will not interview, converse or communicate with any tenant without affording
Seller reasonable notice and an opportunity to be present and furnishing Seller
a copy of each and every written communication to or from a tenant promptly upon
giving or receiving same.

3.2

Buyer’s Termination Right.  Within the Inspection Period, Buyer may elect
whether or not to go forward with this Agreement to Closing, which election
shall be made by notice to Seller given within the Inspection Period.  If such
notice is not timely given, this Agreement and all rights, duties and
obligations of Buyer and Seller hereunder, except any which expressly survive
termination such as Buyer’s indemnity and insurance obligations in Section 3.1,
shall terminate, whereupon Escrow Agent shall promptly return to Buyer the
Earnest Money Deposit.  Buyer shall return to Seller the materials and
information





8







--------------------------------------------------------------------------------

furnished to Buyer by Seller and any other due diligence materials, including,
without limitation, any and all third party reports and surveys, acquired by
Buyer during the Inspection Period, at no cost to Seller, after the Buyer’s
receipt of the Earnest Money Deposit.  After the conclusion of the Inspection
Period the Earnest Money Deposit shall not be refundable except upon terms
otherwise expressly set forth herein.

3.3

Time and Place of Closing.  The Closing shall take place at the offices of
Escrow Agent at 10:00 A.M. CDT on the thirtieth (30th) day following the last
day of the Inspection Period.  By providing Buyer with written notice, no later
than three (3) business days prior to Closing Seller shall have the right to
extend the date of Closing by thirty (30) days if Seller has not obtained all
required Tenant Estoppel Letters.  At any time during such thirty (30) day
extension period, Seller may provide Buyer with written notice that all required
Tenant Estoppel Letters have been obtained, and the Closing shall be set at a
time mutually agreeable to Buyer and Seller within the next five (5) business
days following such written notice.

3.4

Property Information. Seller shall make available (to the extent not already
made available) to Buyer for review and copying at the local office of the
Seller  or the property manager for the Property within three (3) days after the
Effective Date of this Agreement, to the extent in Seller's possession, the
following (the "Property Information"):




(a)

a current rent roll for the Real Property, indicating rents collected, scheduled
rents and concessions, and to the extent possible, showing delinquencies, and
security deposits held (collectively, the "Rent Rolls");




(b)

the most current operating statements for the Real Property, if available
(collectively, the "Operating Statements");




(c)

existing land title surveys, if any, for the Real Property (collectively, the
"Existing Surveys");




(d)

any environmental inspection/testing reports, soils testing reports and/or
engineering reports prepared for Seller or Seller's predecessors;




(e)

to the extent already prepared and in Seller's possession, a schedule of all
tenant deposits (security or otherwise) which schedule may be a part of the Rent
Rolls;




(f)

to the extent already prepared and in Seller's possession, a schedule of all
present and future rental concessions, by tenants, which schedule may be a part
of the Rent Rolls;




(g)

if available, legible copies of all plans, specifications and working drawings,
including floor plans and elevations, of the Real Property;





9







--------------------------------------------------------------------------------




(h)

legible copies of all ad valorem tax receipts for calendar years 2010 and 2011
and any notices applicable to 2012, and all assessment (special or otherwise)
notices and statements, if available;




(i)

a legible copy of Seller's standard lease form;




(j)

to the extent already prepared and in Seller's possession, a current inventory
of all tangible personal property and fixtures owned by Seller and located on,
attached to, or used in connection with the Real Property;




(k)

legible copies of all service, maintenance, management or other contracts
relating to the ownership and operation of the Real Property;




(l)

all warranties and guaranties relating to the Real Property or to the tangible
personal property and fixtures owned by Seller and located on, attached to, or
used in connection with the Real Property, if available;




(m)

legible copies of all utility and repair expenses incurred by Seller for the
operation of the Real Property for each month for the preceding two (2) years,
to the extent available, and copies of ail utility permits, applications and
reservations, if any;




(n)

to the extent already prepared and in Seller's possession, a schedule of all
insurance claims over the past three (3) years that relate to the Real Property;




(o)

historical occupancy information for the last twenty-four (24) months, if
available;




(p)

legible copies of all documentation regarding any roof, foundation and for pest
control (including termite) work performed on the improvements on the Real
Property and the bonds and for warranties of said work;




(q)

to the extent already prepared and in Seller's possession, a schedule of yearly
capital expenditures on the Real Property during calendar year 2010, 2011, and
2012 (year-to- date);




(r)

aging reports detailing payments delinquency of any tenants for the past twelve
(12) months;




(s)

all available certificates of occupancy;




(t)

legible copies of all orders of any governmental agencies affecting the Real
Property, including any notices received regarding the Real Property;








10







--------------------------------------------------------------------------------



(u)

a description of all threatened and pending litigation that affects the Real
Property;




(v)

to the extent available, copies of all permits (ie., signage, boiler, etc.);




(w)

copies of all flat rate billings for tenant expense reimbursements (common area
maintenance, taxes, insurance, etc.) provided for in the tenant lease agreements
and support of actual payments received for such reimbursements;




(x)

to the extent available, copy of the general ledger for 2011 and 2012
(year-to-date; and




(y)

copies of all utility accounts from Seller which will be transferred to Buyer at
Closing; and




(z)

2012 Operating budget




Notwithstanding any provision hereof to the contrary, Seller's obligation to
provide the Property Information to Buyer shall only extend to those items which
are already in existence and in the possession of Seller. Under no circumstances
shall Seller have any obligation to prepare any new schedules or reports, or to
obtain any Property information not already in Seller's possession.




Under no circumstances shall Buyer be entitled to review any appraisals relating
to the Property or any internal financial audits relating to the Property.




3.5

Right to Audit Financials.  Upon Buyer’s prior written request, for a period of
two (2) years following the Closing, Seller shall make Seller’s books and
records available to Buyer during normal business hours for inspection, copying
and audit by Buyer’s designated accountants, at Buyer’s expense, in order to
comply with any Securities and Exchange Commission requirements related to Rule
3-14 of Regulation S-X.  In no event shall Seller incur any liability whatsoever
in conjunction with any related audit.




 4.  WARRANTIES, REPRESENTATIONS AND COVENANTS OF SELLER




Seller, in its capacity as owner of the Property, warrants and represents, and,
where indicated, covenants and agrees, as follows:




4.1

Organization; Authority.  Seller is duly organized, validly existing and in good
standing under the laws of the state of its organization.  Seller is authorized
to transact business in the state in which the Real Property is located.  Seller
has full power and authority to enter into and perform this Agreement in
accordance with its terms.

4.2

Title.  Seller is the owner in fee simple of the Real Property.





11







--------------------------------------------------------------------------------



4.3

Litigation.  There is no litigation or proceeding pending, or to the best of
Seller’s knowledge, threatened against Seller relating to the Property, except
as set forth on Exhibit 4.3 attached hereto.

4.4

Leases.  There are no Leases affecting the Real Property and Improvements other
than those listed on the Rent Roll.  The copies of the Leases, which will be
made available to Buyer during the course of the Inspection Period, will be, to
the best knowledge of Seller, true and correct copies thereof.  Between the end
of the Inspection Period and the Closing Date, Seller will not terminate or
modify any of the Leases, enter into any new Leases or grant additional renewal
rights to any tenant, without the consent of Buyer.  During the Inspection
Period Seller will advise Buyer of the terms of any proposed new Lease or
material modification of any existing Lease, or of any termination.  No rent or
reimbursement has been paid more than one (1) month in advance.  No security
deposit has been paid, except as stated on a separate certified report from
Seller.  No tenants under the Leases are entitled to interest on any security
deposits.

4.5

Financial Statements.  Each of the Seller Financial Statements delivered or to
be delivered to Buyer hereunder has or will have been prepared in accordance
with the books and records of Seller and presents fairly in all material
respects the results of operations for the Property as of and for the periods to
which they relate.

4.6

Contracts.  Except as stated on Exhibit 4.6 attached hereto, which is a list of
all service contracts in force and effect as of the date hereof, there are no
Contracts affecting the Real Property.  To the best of Seller’s knowledge, all
Contracts are in full force and effect, and all obligations of Seller under the
Contracts required to be performed to date have been performed in all material
respects; no party to any Contract has asserted any claim of default or offset
against Seller with respect thereto and no event has occurred or failed to
occur, which would in any way affect the validity or enforceability of any such
Contract.  To the best of Seller’s knowledge, the copies of the Contracts to be
delivered to Buyer will be true, correct and complete copies thereof.  During
the term of this Agreement, Seller will fulfill its obligations under all
Contracts, and between the end of the Inspection Period and the Closing will not
terminate or modify any Contracts or enter into any new Contract without the
consent of Buyer (not to be unreasonably withheld) except such obligations as
are freely terminable without penalty upon not more than thirty (30) days’
written notice.  Unless Buyer provides Seller with written notice thirty (30)
days prior to Closing of Buyer’s election to terminate a Contract, the Buyer
shall be deemed to have approved the Contract and agrees to assume all rights
and obligations under the Contracts as of the Closing Date.

4.7

Maintenance and Operation of Property.  From and after the date hereof and until
the Closing, Seller covenants to keep and maintain and operate the Property
substantially in the manner in which it is currently being maintained and
operated and covenants not to cause or permit any waste nor undertake any action





12







--------------------------------------------------------------------------------

with respect to the operation thereof outside the ordinary course of business
without Buyer’s prior written consent, not to be unreasonably withheld.  Seller
covenants not to remove from the Improvements or the Real Property any article
included in the Personal Property, without replacing the same with a replacement
of the same general quality and/or type.  Seller covenants to maintain such
casualty and liability insurance on the Property as is presently being
maintained.

4.8

Rent Roll; Tenant Estoppel Letters.  The Rent Roll is true and correct in all
material respects.  Seller shall request current Tenant Estoppel Letters from
Home Depot, K&G Men’s Superstore, Mattress Firm, Office Max and TGI Fridays
within five (5) business days after the Effective Date of this Agreement and
shall use commercially reasonable efforts to deliver them to Buyer before the
end of the Inspection Period.  After the Inspection Period ends without
termination by Buyer, Seller shall use commercially reasonable efforts to obtain
Tenant Estoppel Letters from the remaining Tenants under the Leases.

4.9

Condemnation.  To the best knowledge of Seller, neither the whole nor any
portion of the Real Property, including access thereto, is subject to temporary
requisition of use by any governmental authority or has been condemned, or taken
in any proceeding similar to a condemnation proceeding, nor is there now pending
or formally threatened any condemnation, expropriation, requisition or similar
proceeding against the Property or any portion thereof.  Seller has received no
notice nor has any other knowledge that any such proceeding is contemplated.

4.10

Consents and Approvals; No Violation.  Neither the execution and delivery of
this Agreement by Seller nor the consummation by Seller of the transactions
contemplated hereby will (a) conflict with or breach any provision of the
organizational documents of Seller; (b) violate or breach any provision of, or
constitute a default (or an event which, with notice or lapse of time or both,
would constitute a default) under, any note, bond, mortgage, indenture or deed
of trust to which Seller is a party; or (c) violate any order, writ, injunction,
decree, judgment, statute, law or ruling of any court or governmental authority
applicable to Seller.

4.11

Environmental Matters.  Except for uses permitted by applicable law, to the best
of Seller’s knowledge Seller has used no Hazardous Material at the Real
Property, nor has Seller knowingly permitted any other person to do so, except
as reflected by the environmental assessment report to be delivered to Buyer as
part of Buyer’s due diligence, or as otherwise set forth on Exhibit 4.11
attached hereto.

4.12

Foreign Investment and Real Property Tax Act.  Seller is not a “foreign person”
within the meaning of Section 1445 of the Internal Revenue Code, or under any
comparable state statutes which are applicable to this transaction.  At Closing
Seller will execute and deliver to Buyer an affidavit regarding such matters.  





13







--------------------------------------------------------------------------------



4.13

Seller’s Knowledge.  When used herein, the term “to the best of Seller’s
knowledge” or “to the best of knowledge of Seller” shall mean only the actual,
current, conscious knowledge, without inquiry (not constructive or implied
knowledge) of Seller’s representative Stuart Brackenridge.

 5.  WARRANTIES AND REPRESENTATIONS OF BUYER

Buyer warrants and represents, and, where indicated, covenants and agrees, as
follows:

5.1

Buyer hereby warrants and represents that Buyer is an entity which is duly
organized, validly existing and in good standing under the laws of the state of
its organization.  Buyer is and will be authorized to transact business in the
state in which the Real Property is located.  Buyer has full power and authority
to enter into and perform this Agreement in accordance with its terms.

5.2

Buyer agrees to provide Seller evidence within thirty (30) days from the
execution of this Agreement that reports required by a lender including but not
limited to, appraisal reports, environmental studies, engineering reports have
been ordered.  In the event that Buyer does not provide such evidence to Seller,
Seller shall have the right to terminate this Agreement at its sole discretion.

5.3

USA Patriot Act.

(a)

None of the funds to be used for payment by Buyer of the Purchase Price will be
subject to 18 U.S.C. §§ 1956-1957 (Laundering of Money Instruments), 18 U.S.C.
§§ 981-986 (Federal Asset Forfeiture), 18 U.S.C. §§ 881 (Drug Property Seizure),
Executive Order Number 13224 on Terrorism Financing, effective September 24,
2001, or the United and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001, H.R. 3162, Public Law
107-56 (the “US Patriot Act”).

(b)

Buyer is not, and will not become, a person or entity with whom U.S. persons are
restricted from doing business with under the regulations of the Office of
Foreign Asset Control (“OFAC”) of the Department of Treasury (including those
named on OFAC’s Specially Designed and Blocked Persons list) or under any
statute, executive order (including the September 24, 2001 Executive Order
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism), the USA Patriot Act, or other governmental
action.

5.4

Disclaimer.  BUYER ACKNOWLEDGES AND AGREES THAT, EXCEPT AS EXPRESSLY SET FORTH
IN THIS AGREEMENT OR IN THE CLOSING DOCUMENTS, SELLER HAS NOT MADE, AND
SPECIFICALLY NEGATES AND DISCLAIMS, ANY REPRESENTATIONS, WARRANTIES, COVENANTS
OR AGREEMENTS OF ANY KIND OR CHARACTER





14







--------------------------------------------------------------------------------

REGARDING ANY ASPECT OF THE PROPERTY, INCLUDING, WITHOUT LIMITATION: (A) THE
VALUE, NATURE, QUALITY OR PHYSICAL CONDITION THEREOF, (B) THE INCOME TO BE
DERIVED THEREFROM, (C) THE SUITABILITY OF THE PROPERTY FOR ANY ACTIVITY OR USE
WHICH BUYER OR ANY TENANT MAY CONDUCT THEREON, (D) THE COMPLIANCE OF THE
PROPERTY OR ITS OPERATION WITH ANY LAWS, RULES, ORDINANCES OR REGULATIONS OF ANY
APPLICABLE GOVERNMENTAL AUTHORITY OR BODY, (E) THE HABITABILITY,
MERCHANTABILITY, MARKETABILITY, PROFITABILITY OR FITNESS FOR A PARTICULAR
PURPOSE OF THE PROPERTY, (F) THE MANNER, QUALITY, STATE OF REPAIR OR LACK OF
REPAIR OF THE PROPERTY, OR (G) COMPLIANCE OF THE PROPERTY WITH ANY ENVIRONMENTAL
PROTECTION, POLLUTION OR LAND USE LAWS, RULES, REGULATIONS, ORDERS OR
REQUIREMENTS, INCLUDING THE EXISTENCE THEREIN, THEREON OR THEREUNDER OF
HAZARDOUS MATERIALS.  ADDITIONALLY, EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT OR IN THE CLOSING DOCUMENTS, NO PERSON ACTING ON BEHALF OF SELLER IS
AUTHORIZED TO MAKE, AND BY EXECUTION HEREOF BUYER ACKNOWLEDGES THAT NO PERSON
HAS MADE, ANY REPRESENTATION, WARRANTY, COVENANT OR AGREEMENT REGARDING THE
PROPERTY OR THE TRANSACTIONS CONTEMPLATED HEREIN.  BUYER ACKNOWLEDGES THAT,
HAVING BEEN GIVEN THE OPPORTUNITY TO INSPECT THE PROPERTY, BUYER IS RELYING
SOLELY ON ITS OWN INVESTIGATIONS AND NOT ON ANY INFORMATION PROVIDED OR TO BE
PROVIDED BY SELLER, OTHER THAN INFORMATION EXPRESSLY REQUIRED TO BE PROVIDED BY
SELLER HEREUNDER.  BUYER FURTHER ACKNOWLEDGES AND AGREES THAT TO THE MAXIMUM
EXTENT PERMITTED BY LAW THE SALE PROVIDED FOR HEREIN ARE MADE ON AN “AS-IS,
WHERE-IS” BASIS WITH ALL FAULTS.  FURTHERMORE, EXCEPT FOR ANY CLAIM THE BUYER
MAY HAVE AS A RESULT OF THE BREACH BY THE SELLER OF ANY EXPRESS REPRESENTATION
OR WARRANTY OF SELLER SET FORTH HEREIN OR IN THE CLOSING DOCUMENTS, BUYER DOES
HEREBY RELEASE AND FOREVER DISCHARGE SELLER, ITS DIRECTORS, SHAREHOLDERS,
OFFICERS, EMPLOYEES, LEGAL REPRESENTATIVES, AGENTS AND ASSIGNS, FROM ANY AND ALL
ACTIONS, CAUSES OF ACTION, CLAIMS AND DEMANDS FOR, UPON OR BY REASON OF ANY
DAMAGE, LOSS OR INJURY WHICH HERETOFORE HAVE BEEN OR WHICH HEREAFTER MAY BE
SUSTAINED BY BUYER RESULTING FROM OR ARISING OUT OF THE PRESENCE OF ANY
HAZARDOUS MATERIALS OR OTHER ENVIRONMENTAL CONTAMINATION ON OR IN THE VICINITY
OF THE PROPERTY, INCLUDING THE SOIL AND/OR GROUNDWATER (HEREINAFTER REFERRED TO
AS THE “CLAIMS”).  THIS RELEASE APPLIES TO ALL SUCH CLAIMS WHETHER THE ACTIONS
CAUSING THE PRESENCE OF HAZARDOUS MATERIALS ON OR IN THE VICINITY OF THE
PROPERTY





15







--------------------------------------------------------------------------------

OCCURRED BEFORE OR AFTER THE CLOSING.  THIS RELEASE EXTENDS AND APPLIES TO, AND
ALSO COVERS AND INCLUDES, ALL STATUTORY OR COMMON LAW CLAIMS THE BUYER MAY HAVE
AGAINST THE SELLER. THE PROVISIONS OF ANY STATE, FEDERAL, OR LOCAL LAW OR
STATUTE PROVIDING IN SUBSTANCE THAT RELEASES SHALL NOT EXTEND TO CLAIMS,
DEMANDS, INJURIES OR DAMAGES WHICH ARE UNKNOWN OR UNSUSPECTED TO EXIST AT THE
TIME, TO THE PERSON EXECUTING SUCH RELEASE, ARE HEREBY EXPRESSLY WAIVED.  THE
PROVISIONS OF THIS SECTION SHALL SURVIVE THE CLOSING OR ANY TERMINATION OF THIS
AGREEMENT.

 6.  POSSESSION; RISK OF LOSS

6.1

Possession.  Possession of the Property will be transferred to Buyer at the
conclusion of the Closing, subject to the Permitted Exceptions.

6.2

Risk of Loss.  All risk of loss to the Real Property and Improvements shall
remain upon Seller until the conclusion of the Closing.  If, before Closing, any
material and substantial portion of the Real Property and/or Improvements is
damaged by fire or other casualty, or if any material and substantial portion of
the Real Property and/or Improvements is taken or formally threatened by eminent
domain, Seller shall, within ten (10) days of such damage or taking, notify
Buyer thereof and Buyer shall have the option to:

(a)

terminate this Agreement upon notice to Seller given within ten (10) business
days after such notice from Seller; or

(b)

proceed with the purchase of the Property, in which event Seller shall assign to
Buyer all Seller’s right, title and interest in all amounts due or collected by
Seller under any insurance policies or as condemnation awards.

For purposes of this Section 6.2, “material and substantial”, (i) with respect
to a casualty, means damage to the Real Property and/or Improvements of such
nature that the cost of restoring the same to its condition prior to the
casualty would exceed $500,000.00; and (ii) with respect to condemnation, means
a taking which would prevent Buyer from using the Property for the use intended.
 If less than a material and substantial portion of the Real Property and/or
Improvements is damaged by fire or other casualty or taken or formally
threatened by eminent domain, then Buyer shall have no rights to terminate the
Agreement under this Section 6.2; provided, however, at Closing, Seller shall
assign to Buyer all Seller’s right, title and interest in all amounts due or
collected by Seller under any insurance policies or as condemnation awards.

 7.  TITLE MATTERS

Seller has previously delivered to Buyer copies of the Existing Title Policy and
the Existing Survey.  Seller shall order the new Title Insurance Commitment
within three (3) business days after the Effective Date and will use diligent
efforts to obtain and





16







--------------------------------------------------------------------------------

deliver the new Title Insurance Commitment to Buyer within fifteen (15) days
after the Effective Date.  Within three (3) days after the Effective Date, Buyer
shall order a new Survey.  Buyer will have five (5) business days after its
receipt of both the new Title Insurance Commitment and the new Survey, but in no
event longer than the end of the Inspection Period, within which to notify
Seller in writing of any conditions, defects, encroachments or other objections
to title or survey which are not acceptable to Buyer. Any matter disclosed by
the Title Insurance Commitment (other than liens arising through Seller which
are removable by the payment of money, for which Seller shall be obligated to
cure) or by the new Survey which is not timely specified in Buyer’s written
notice to Seller, shall be deemed a Permitted Exception.  Seller shall have a
period of five (5) business days after receipt of Buyer’s title objection letter
in which to elect to cure such title objections, provided however that Seller
shall not be obligated to cure or institute any litigation with respect thereto
(other than liens arising through Seller).  If Seller elects to cure such title
objections, Seller shall use reasonable efforts to cure such objections to title
or survey by Closing.  If Seller elects not to cure such title objection(s),
within five (5) days after Seller’s response, Buyer shall elect to (i) refuse to
purchase the Property and terminate this Agreement and receive a return of the
Earnest Money Deposit; or (ii) waive such objection(s) and close the purchase of
the Property, subject to the objection(s), and without reduction of the Purchase
Price. In the event Buyer fails to deliver notice of its election to Seller,
Buyer shall be deemed to have elected to waive such objection(s) and close the
purchase of the Property.

 8.  CLOSING DELIVERIES

8.1

Seller Deliveries.  At Closing Seller shall deliver:

(a)

A special warranty deed in proper form for recording, duly executed, witnessed
and acknowledged, so as to convey to Buyer the fee simple title to the Real
Property and Improvements, subject only to the Permitted Exceptions.  The
previous provision to the contrary notwithstanding, Buyer acknowledges and
agrees that the special warranty deed executed by the Seller shall except from
the conveyance of the Real Property and Improvements and shall reserve unto the
Seller and its successors and assigns, in perpetuity, all of the oil, gas,
petroleum, minerals, and mineral rights and related royalties in, under, and
upon the Real Property, and all proceeds and other rights in connection
therewith; provided, however, Seller will, for Seller, its successors and
assigns, surrender and release Seller’s right to use the surface of the property
for any purpose related to Seller’s ownership of the oil, gas, petroleum,
minerals, and mineral rights and related royalties reserved, including, but not
necessarily limited to, Seller’s right to use the surface for and in connection
with the explorations for and the development, production, and mining of oil,
gas, petroleum or other minerals from the Real Property, to the end that the
Buyer may have the exclusive use of the surface of the Real Property;





17







--------------------------------------------------------------------------------



(b)

Originals, if available, or if not, true copies of the Leases and Contracts;

(c)

Assignment to Buyer of all Leases, containing an indemnity against breach of
such instruments by Seller prior to the Closing Date and including all security
deposits and other sums from tenants held by or for Seller with respect to the
Leases, and containing a reciprocal indemnity from Buyer against breach of such
instruments and claims made by tenants which arise from and after the Closing
Date;

(d)

Assignment to Buyer of all Contracts, containing an indemnity against breach of
such instruments by Seller prior to the Closing Date, and containing a
reciprocal indemnity from Buyer against breach of such instruments and claims
which arise from and after the Closing Date;

(e)

A quitclaim bill of sale or assignment of all Personal Property;

(f)

An updated Rent Roll certified by Seller;

(g)

Tenant Estoppel Letters obtained by Seller, if not already delivered to Buyer,
which must include those from seventy five percent (75%) by number of the
tenants who have signed leases for any portion of the Real Property.  In the
event that one or more of the required Tenant Estoppel Letters is not delivered
at least three (3) business days prior to Closing, the Seller shall have the
right, in fulfillment of this condition, to deliver a Landlord Estoppel Letter
in the form attached hereto as Exhibit 8.1(g) (“Landlord Estoppel Letter”).  If
Seller delivers a Landlord Estoppel Letter for any tenant and within ninety (90)
days thereafter delivers a Tenant Estoppel Letter from such tenant in form
required herein and containing the same provisions as are included in the
Landlord Estoppel Letter, Seller will be released from any and all liabilities
and obligations thereafter accruing under such Landlord Estoppel Letter;

(h)

An owner’s affidavit, non-foreign affidavit, non-tax withholding certificate and
such other documents as may reasonably be required by the Title Company in order
to effectuate the provisions of this Agreement and the consummation of the
transactions contemplated herein;

(i)

Resolutions or affidavits of Seller authorizing the transaction described
herein;

(j)

All keys and other means of access to the Improvements in the possession of
Seller or its agents, or if the Improvements are





18







--------------------------------------------------------------------------------

accessed by a master key, Buyer shall be responsible for re-keying such
Improvements;

(k)

Letters to tenants signed by Seller notifying the tenants of the acquisition of
the Property by Buyer and directing the tenants to pay all rents and other sums
to Buyer from and after the Closing Date; and

(l)

Such other documents as the Title Company may reasonably request to effect the
transaction contemplated by this Agreement.

8.2

Buyer Deliveries.  At Closing Buyer shall deliver:

(a)

A direction to Escrow Agent to disburse the Earnest Money Deposit to Seller;

(b)

The balance of the Purchase Price;

(c)

The Assignment of Leases described in Subsection 8.1(c) above;

(d)

The Assignment of Contracts described in Subsection 8.1(c) above;

(e)

Resolutions or affidavits of Buyer authorizing the transactions described
herein;

(f)

Joinder(s) by Buyer in the letters to tenants required of Seller in Section
8.1(k) above; and

(g)

Such other documents as the Title Company may reasonably request to effect the
transactions contemplated by this Agreement.

8.3

Reasonable Efforts.  Each of the parties hereto agrees to use reasonable efforts
to take or cause to be taken all actions reasonably necessary, proper or
advisable to consummate the transactions contemplated by this Agreement.

 9.  BREACH; REMEDIES

9.1

Breach by Seller.  In the event of a breach of Seller’s obligations herein,
Buyer may, at Buyer’s election: (i) terminate this Agreement and receive a
return of the Earnest Money Deposit, and the parties shall have no further
rights or obligations under this Agreement (except as expressly survive
termination); (ii) enforce this Agreement by suit for specific performance; or
(iii) waive such breach and close the purchase contemplated hereby,
notwithstanding such breach.

9.2

Breach by Buyer.  In the event of a breach of Buyer’s obligations herein,
Seller’s sole legal and equitable remedy (except for breaches related to





19







--------------------------------------------------------------------------------

Buyer’s indemnity and insurance obligations) shall be to terminate this
Agreement and retain Buyer’s Earnest Money Deposit as AGREED LIQUIDATED DAMAGES
for such breach, and upon payment in full to Seller of such Earnest Money
Deposit, the parties shall have no further rights, claims, liabilities or
obligations under this Agreement (except the indemnity and insurance obligations
of Buyer, for which Seller, in the event of a breach thereof by Buyer, shall
have available to it all remedies at law or in equity).

 10.  MISCELLANEOUS

10.1

Commissions.  Seller and Buyer represent to each other that neither Seller (in
the case of Seller’s representation) nor Buyer (in the case of Buyer’s
representation) has dealt with nor does it have any knowledge of any broker or
other person who has or may have any claim against Seller, Buyer or the Property
for a brokerage commission, finder’s fee or like payment arising out of or in
connection with this transaction, other than Broker.  Buyer agrees to indemnify
and hold Seller harmless from any other such claim arising by, through or under
Buyer, and Seller agrees to indemnify and hold Buyer harmless from any other
such claim arising by, through or under Seller.

10.2

Notices.  All notices and demands of any kind which either party may be required
or may desire to serve upon the other party in connection with this Agreement
shall be in writing, signed by the party or its counsel identified below, and
shall be served (as an alternative to personal service) by registered or
certified mail, overnight courier service or facsimile transmission (followed
promptly by personal service or mailing of a hard copy), at the addresses set
forth below:

As to Seller:

Regency Centers, L.P.
Attention:  Stuart Brackenridge

8080 North Central Expressway, Suite 600

Dallas, TX  75206

Telephone:  214/706-2506

Facsimile:  214/696-9512


With a copy to
Seller’s Counsel

Rogers Towers, P.A.
Attention:  John R. Ibach, Esq.
1301 Riverplace Blvd., Suite 1500
Jacksonville, FL  32207
Telephone:  904/398-3911
Facsimile:  904/396-0663






20







--------------------------------------------------------------------------------





As to Buyer:

Hartman Short Term Income Properties XX, Inc.

Attention:  Julian Kwok

2909 Hillcroft, Suite 420

Houston, Texas  77057

Telephone:  713/586-2611
Facsimile:  713/973-8912


With a copy to
Buyer’s Counsel:

Hartman Short Term Income Properties XX, Inc.

Attention:  Jim Stokes, General Counsel

2909 Hillcroft, Suite 420

Houston, Texas 77057

Telephone:  713/586-2646
Facsimile:  713/465-3132


With a copy to
Escrow Agent:
(if required)

Benchmark Title Services
Attention:  Brett Poston
2000 McKinney Ave., 4th Floor
Dallas, Texas 75201
Telephone:: 214/485-8676
Facsimile:  214/485-8698


Any such notice or demand so secured, shall constitute proper notice hereunder
upon delivery to the United States Postal Service or to such overnight courier,
or by confirmation of the facsimile transmission.

10.3

Headings.  The titles and headings of the various sections hereof are intended
solely for means of reference and are not intended for any purpose whatsoever to
modify, explain or place any construction on any of the provisions of this
Agreement.

10.4

Validity. If any of the provisions of this Agreement or the application thereof
to any persons or circumstances shall, to any extent, be invalid or
unenforceable, the remainder of this Agreement shall not be affected thereby,
and every other provision of this Agreement shall be valid and enforceable to
the fullest extent permitted by law.

10.5

Attorneys’ Fees.  In the event of any dispute, litigation or other proceeding
between the parties hereto to enforce any of the provisions of this Agreement or
any right of either party hereunder, the unsuccessful party to such dispute,
litigation or other proceeding shall pay to the successful party all costs and
expenses, including reasonable attorneys’ fees, incurred at trial, on appeal,
and in any arbitration, administrative or other proceedings, all of which may be
included in and as a part of the judgment rendered in such litigation.  Any
indemnity provisions herein shall include indemnification for such costs and
fees.  This section shall survive the Closing or a prior termination hereof.





21







--------------------------------------------------------------------------------



10.6

Time. Time is of the essence of this Agreement, provided that if any date upon
which some action, notice or response is required of any party hereunder occurs
on a weekend or national holiday, such action, notice or response shall not be
required until the next succeeding business day.

10.7

Governing Law.  This Agreement shall be governed by the laws of the state in
which the Real Property is located.

10.8

Gender; Plural; Singular; Terms.  A reference in this Agreement to any gender,
masculine, feminine or neuter, shall be deemed a reference to the other, and the
singular shall be deemed to include the plural and vice versa, unless the
context otherwise requires.  The terms “herein,” “hereof,” “hereunder,” and
other words of a similar nature mean and refer to this Agreement as a whole and
not merely to the specified section or clause in which the respective word
appears unless expressly so stated.

10.9

Exhibits.  All exhibits attached hereto are incorporated herein by reference to
the same extent as though such exhibits were included in the body of this
Agreement verbatim.

10.10

Counterparts, Further Instruments, Etc. This Agreement may be executed in
counterparts, and when so executed shall be deemed executed as one agreement.
Seller and Buyer shall execute any and all documents and perform any and all
acts reasonably necessary to fully implement this Agreement.

10.11

No Recording.  Neither this Agreement nor any memorandum notice or short form
hereof shall be recorded.

10.12

Survival of Seller’s Representations and Warranties.  The representations and
warranties of Seller set forth in this Agreement, including, without limitation,
Article 4 hereof, shall survive the Closing for a period of one hundred eighty
(180) calendar days following the Closing Date (the “Survival Period”), at which
time they will be of no further force or effect except as hereinafter provided
in this Section 10.12.  No claim asserted after Closing for a breach of any
representation or warranty of Seller shall be actionable or payable if the
breach in question results from or is based on a condition, state of facts or
other matter which was known to Buyer prior to Closing or disclosed or
referenced in this Agreement, the documents delivered as part of the due
diligence documentation, the Existing Title Policy, Existing Survey, Title
Insurance Commitment or the Survey.  Seller shall not have any liability to
Buyer for a breach of any representation or warranty (a) unless the valid claims
for all breaches with respect to the Property collectively aggregate more than
Fifty Thousand Dollars ($50,000.00), in which event only the amount of such
valid claims in excess of Fifty Thousand Dollars ($50,000.00) shall be
actionable, up to the Cap (as defined in this Section 10.12), and (b) unless
written notice containing a description of the specific nature of such breach
shall have been given by Buyer to Seller prior to the expiration of the Survival
Period and an action shall have been





22







--------------------------------------------------------------------------------

commenced and filed by Buyer against Seller within sixty (60) days after
delivery of notice of the alleged breach.  As used herein, the term “Cap” shall
mean One Hundred Thousand Dollars ($100,000.00) in the aggregate.  In no event
whatsoever shall Seller have any liability to Buyer in excess of the Cap for any
claims asserted after Closing for a breach.

10.13

Successors and Assigns.  Buyer shall not assign its rights hereunder except to
affiliated entities.  An affiliated entity for purposes hereof shall include any
entity in which (a) a party or a parent or subsidiary of a party owns a majority
interest, or (b) a party or a parent or subsidiary of a party has an equity
interest and is a general or managing partner/member or manager.  The terms and
provisions of this Agreement shall be binding upon and shall inure to the
benefit of the heirs, successors and permitted assigns of the parties.  No third
parties, including any brokers or creditors, shall be beneficiaries hereof or
entitled to any rights or benefits hereunder.

10.14

Entire Agreement.  This Agreement, together with the exhibits attached hereto,
supercedes all prior agreements between the parties as to the Property, if any,
and constitutes the entire agreement between the parties with respect to the
subject matter hereof.  This Agreement may not be modified, amended or otherwise
changed in any manner except by a writing executed by Buyer and Seller or their
respective counsel identified herein.

10.15

Facsimile or .pdf.  Signatures to this Agreement transmitted by telecopy or
email (.pdf) shall be valid and effective to bind the party so signing.  Each
party agrees to promptly deliver an execution original to this Agreement with
its actual signature to the other party, but a failure to do so shall not affect
the enforceability of this Agreement, it being expressly agreed that each party
to this Agreement shall be bound by its own telecopied or emailed signature and
shall accept the telecopied or emailed signature of the other party to this
Agreement.

10.16

1031 Exchange.  Buyer acknowledges that Seller may effect a like-kind exchange
under Section 1031 of the Internal Revenue Code of 1986, as amended (the
“Code”).  Accordingly, Buyer agrees that it will cooperate with Seller to effect
a tax-free exchange in accordance with the provisions of Section 1031 of the
Code and the regulations promulgated with respect thereto.  Seller shall be
solely responsible for any additional fees, costs or expenses incurred in
connection with the like-kind exchange contemplated by this paragraph, and Buyer
shall not be required to incur any debt, obligation or expense in accommodating
Seller hereunder.  In no event shall Seller’s ability or inability to effect a
like-kind exchange, as contemplated hereby, in any way delay the Closing or
relieve Seller from its obligations and liabilities under this Agreement.
 Seller hereby agrees to indemnify and hold harmless Buyer from any liability,
losses or damages incurred by Buyer in connection with or arising out of the
Section 1031 like-kind exchange, including but not limited to any tax liability.





23







--------------------------------------------------------------------------------



10.17

Escrow Agent.  The terms and conditions set forth in this Agreement shall
constitute both an agreement between Seller and Buyer and instructions for
Escrow Agent, which Escrow Agent shall acknowledge and agree to be bound by, as
evidenced by its execution of this Agreement.  Seller and Buyer shall promptly
execute and deliver to Escrow Agent any separate or additional escrow
instructions requested by Escrow Agent which are consistent with the terms of
this Agreement.  Any separate or additional instructions shall not modify or
amend the provisions of this Agreement unless otherwise expressly agreed by
mutual consent of Buyer and Seller.  Buyer and Seller both hereby acknowledge
and agree that Escrow Agent shall hold and deliver the Earnest Money Deposit and
all other deposits which may be made under this Agreement in accordance with the
terms and conditions of this Agreement and that Escrow Agent shall be relieved
of all liability and held harmless by both Seller and Buyer in the event Escrow
Agent makes any disbursement of such monies in accordance with the terms and
provisions of this Agreement.  Escrow Agent shall be relieved from any
responsibility or liability and held harmless by both Buyer and Seller in
connection with the discharge of Escrow Agent’s duties hereunder provided that
Escrow Agent exercises ordinary and reasonable care in the discharge of such
duties.  In the event of any dispute as to the disbursement of escrow funds or
any claim thereto by any party or person, Escrow Agent shall bring a suit in
interpleader in the District Court for Tarrant County, Texas naming the parties
to this Agreement and any other parties as may be appropriate in the opinion of
Escrow Agent.  The Buyer and Seller shall indemnify and hold harmless Escrow
Agent from all costs, including attorneys’ fees, in connection with such
interpleader action.  Upon the filing of said suit and deposit of the balance of
escrow funds in the registry of the Court, Escrow Agent shall have the right to
withdraw from said suit, and all obligations of Escrow Agent shall cease and
terminate.  

(SIGNATURE PAGE TO FOLLOW)





24







--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

“SELLER”

REGENCY CENTERS, L.P.,

a Delaware limited partnership

By:

Regency Centers Corporation, a Florida corporation, its General Partner




By:      Stuart Brackenridge

            Stuart Brackenridge

Title:  Vice President




Date:  March 20, 2012




Tax Identification No:  59-3429602







“BUYER”




HARTMAN SHORT TERM INCOME PROPERTIES XX, INC, a Maryland corporation




By:       Allen R. Hartman

Name:  Allen R. Hartman

Title:  President




Date: March 20, 2012




Tax Identification No: 26-3455189











25







--------------------------------------------------------------------------------

JOINDER OF ESCROW AGENT

Escrow Agent joins herein for the purpose of agreeing to comply with the terms
hereof insofar as they apply to Escrow Agent.  Escrow Agent shall receive and
hold the Earnest Money Deposit in trust, to be disposed of in accordance with
the provisions of the foregoing Agreement.  




BENCHMARK TITLE SERVICES



By:

Its Authorized Agent

Date:

“ESCROW AGENT”





26







--------------------------------------------------------------------------------

EXHIBIT 1.19(a)

Identification of Existing Title Insurance Policy

Chicago Title Policy dated October 20, 1995; Policy # 44-903-100-463256AA





27







--------------------------------------------------------------------------------

EXHIBIT 1.19(b)

Replat







Attached





28









--------------------------------------------------------------------------------










29









--------------------------------------------------------------------------------



EXHIBIT 1.20

Rent Roll

Attached








30







--------------------------------------------------------------------------------








31







--------------------------------------------------------------------------------








32







--------------------------------------------------------------------------------

EXHIBIT 1.22

Identification of Existing Survey

Survey by Dunaway Associates/Surveying date May 6, 1994








33







--------------------------------------------------------------------------------

EXHIBIT 1.23

Form of Tenant Estoppel Letter

   
(date)


Attention:



RE:

_____________________________________________ (Name of Shopping Center)

Ladies and Gentlemen:

The undersigned (Tenant) has been advised you may purchase the above Shopping
Center, and we hereby confirm to you that:

1.

The undersigned is the Tenant of _________________, Landlord, in the above
Shopping Center, and is currently in possession and paying rent on premises
known as __________________________ Store No. ______ [or Address:
_____________], and containing approximately _____ square feet, under the terms
of the lease dated _______, which has (not) been amended by amendment dated the
“Lease”).  There are no other written or oral agreements between Tenant and
Landlord.  Tenant neither expects nor has been promised any inducement,
concession or consideration for entering into the Lease, except as stated
herein, and there are no side agreements or understandings between Landlord and
Tenant.

2.

The term of the Lease commenced on ___________, expiring on ___________________,
with options to extend of ________________ (___) years each.

3.

As of ____________________, monthly minimum rental is $_______________ a month.

4.

Tenant is required to pay its allocated share of Common Area Expenses and its
allocated share of the Shopping Center’s real property taxes and insurance cost
as set forth in the lease.  Current additional monthly payments for expense
reimbursement total $____________ per month for common area maintenance,
property insurance and real estate taxes.

5.

Tenant has given [no security deposit] [a security deposit of $______________].

6.

No payments by Tenant under the Lease have been made for more than one (1) month
in advance, and minimum rents and other charges under the Lease are current.





34







--------------------------------------------------------------------------------



7.

All matters of an inducement nature and all obligations of the Landlord under
the Lease concerning the construction of the Tenant’s premises and development
of the Shopping Center, including without limitation, parking requirements, have
been performed by Landlord.

8.

The Lease contains no first right of refusal, option to expand, option to
terminate, or exclusive business rights, except as follows:         

9.

Tenant knows of no default by either Landlord or Tenant under the Lease, and
knows of no situations which, with notice or the passage of time, or both, would
constitute a default.  Tenant has no rights to off-set or defense against
Landlord as of the date hereof.

10.

The undersigned has not entered into any sublease, assignment or any other
agreement transferring any of its interest in the Lease or the Premises except
as follows:

The undersigned makes this statement for your benefit and protection with the
understanding that you intend to rely upon this statement in connection with
your intended purchase of the above described Premises from Landlord.  The
undersigned agrees that it will, upon receipt of written notice from Landlord,
commence to pay all rents to you or to any Agent acting on your behalf.

Very truly yours,

Mailing Address:___________________________________

________________________________________




________________________________________ (Tenant)

By:

Its:

  





35







--------------------------------------------------------------------------------

EXHIBIT 4.3

Threatened Litigation or Pending Proceedings

None





36







--------------------------------------------------------------------------------

EXHIBIT 4.6

Contracts




Sweeping – All Star Property Svc.

Porter – All Star Property Svc.

Towing – United Tows, LLC

Landscaping – The Kenlee Group, LLC

Pest Control – Power Pest Elimination

Lighting Services – Humphrey & Associates, Inc.

Electric – Strategic Energy








37







--------------------------------------------------------------------------------

EXHIBIT 4.11

Environmental Matters

Update to Phase I Environmental Site Assessment and Limited Sampling Survey by
Law Engineering and Environmental Services dated October 3, 1995

Report of Phase I and Preliminary Phase II Environmental Assessment by Law
Engineering and Environmental Services dated May 1994

Matters referenced in letter correspondence from the Texas National Resource
Conservation Commission dated February 27, 1995, January 9, 1997, and February
20, 1997








38







--------------------------------------------------------------------------------

EXHIBIT 8.1(g)

Form of Landlord Estoppel Letter

   
(date)


Attention:



RE:

_____________________________________________ (Name of Shopping Center)

Ladies and Gentlemen:

The undersigned Landlord hereby confirms that:

11.

 is the Tenant of Landlord in the above Shopping Center, and is currently in
possession and paying rent on premises known as __________________________ Store
No. ______ [or Address: _____________], and containing approximately _____
square feet, under the terms of the lease dated _______, which has (not) been
amended by amendment dated the “Lease”).  There are no other written or oral
agreements between Tenant and Landlord.  

12.

The term of the Lease commenced on ___________, expiring on ___________________,
with options to extend of ________________ (___) years each.

13.

As of ____________________, monthly minimum rental is $_______________ a month.

14.

Tenant is required to pay its allocated share of Common Area Expenses and its
allocated share of the Shopping Center’s real property taxes and insurance cost
as set forth in the lease.  Current additional monthly payments for expense
reimbursement total $____________ per month for common area maintenance,
property insurance and real estate taxes.

15.

Tenant has given [no security deposit] [a security deposit of $______________].

16.

No payments under the Lease have been received by Landlord for more than one (1)
month in advance, and minimum rents and other charges under the Lease are
current.

17.

To the best of Landlord’s knowledge, all matters of an inducement nature and all
obligations of the Landlord under the Lease concerning the construction of the





39







--------------------------------------------------------------------------------

Tenant’s premises and development of the Shopping Center, including without
limitation, parking requirements, have been performed by Landlord.

18.

Except as set forth in the Lease, the Tenant has no first right of refusal,
option to expand, option to terminate, or exclusive business rights.

19.

Landlord has not received notice of any Landlord default under the Lease from
Tenant and Landlord has not delivered notice to Tenant of any Tenant default
under the Lease.

The undersigned makes this statement for your benefit and protection with the
understanding that you intend to rely upon this statement in connection with
your intended purchase of the above described Premises from Landlord.




Very truly yours,

Mailing Address:___________________________________

________________________________________




________________________________________ (Tenant)

By:

Its:











40





